DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Le US 20140373580 (hereinafter referred to as Le). 

Regarding claim 1, Le discloses a fastening system for fastening a first component (door of box – paragraph 3) to a second component (box-paragraph 3), comprising: 
a pin (50), having a head (part with hole) and a body (grooved extension); 

an O-ring holder (14) having a circular recess (52) with a bottom (bottom wall shown in fig1b), an inner sidewall (interior side wall of 52) and an outer sidewall (rim exterior wall of 52); and 
a O-ring (112), where the O-ring is disposed in the circular recess and contacts an underside (under the top of 48) of the latch and the O-ring holder.(paragraph 88)

Regarding claim 2, Le discloses the fastening system of claim 1, wherein the pin comprises a groove (annotated figure) disposed along the body, where the center opening is dimensioned so that the latch is locked in the groove (threads in the interior of 48 will latch into the grooves of 50 when 50 is inserted and rotated to rotated 104 of 48) when rotated by a quarter turn (paragraph 88). 

Regarding claim 3, Le discloses the fastening system of claim 2, wherein the O-ring is compressed when the latch is locked in the groove. (via turning of 104, paragraph 88)

	Regarding claim 20, Le discloses the fastening system of claim 1, wherein the latch comprises a flange (top of 48), wherein the flange covers at least a portion (see fig.1a-3b) of the O-ring holder. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being obvious over Calkins US 10325752 (hereinafter referred to as Calkins) and further in view of Le US 20140373580 (hereinafter referred to as Le).
NOTE: Dependent claims are added to the 103 combination for their corresponding independent claim for clarity purposes. 
Regarding claim 15, Calkins discloses an extraction plate assembly for use with an ion source, comprising: 
an extraction plate (140) having an extraction aperture (145); and 
a hole (143) proximate the extraction aperture; 
a blocker (150), having an opening (520); 

Calkins does not teach a fastening system, comprising: 
a pin, having a head and a body, passing through the hole and the opening; 
a latch having a center opening dimensioned so that the body of the pin passes therethrough; 
an 0-ring holder; and 
an 0-ring, where the 0-ring is disposed in the 0- ring holder and contacts an underside of the latch.
Calkins further does not teach: 

(claim 17) wherein the O-ring holder comprises a circular recess with a bottom, an inner sidewall, and an outer sidewall; and 
the O-ring is disposed in the circular recess. 

Le teaches a first component (door of box – paragraph 3) with a hole (opening to receive hook 194) and a second component (door) with an opening (houses fastening system); and
 a fastening system (fig.1), comprising: 
a pin (50), having a head (part with hole) and a body (grooved extension); 
a latch (48) having a center opening (unlabeled, central opening of 48) dimensioned so that the body of the pin passes therethrough (see fig.1); 
an O-ring holder (14); and
a O-ring (112), where the O-ring is disposed in the O-ring holder and contacts an underside (under the top of 48)  of the latch;
(claim 16) wherein the O-ring holder is disposed against the blocker (the blocker being the second component).
 (claim 17) the O-ring holder (14) having a circular recess (52) with a bottom (bottom wall shown in fig1b), an inner sidewall (interior side wall of 52) and an outer sidewall (rim exterior wall of 52); and
the O-ring is disposed in the circular recess.

It would have been obvious to one of ordinary skills in the art at the time the invention was effectively file to provide the device of Calkins with the addition of the fastening system with the O-ring holder disposed against the blocker, and the O-ring holder having a circular recess with a bottom wall, 

Regarding claim 16, Calkins in view of Le further teaches the extraction plate assembly of claim 15, wherein the O-ring holder (Le 14) is disposed against the blocker. (Le, fig.1)

Regarding claim 17, Calkins in view of Le further teaches the extraction plate assembly of claim 15, the O-ring holder (14) having a circular recess (52) with a bottom (bottom wall shown in fig1b), an inner sidewall (interior side wall of 52) and an outer sidewall (rim exterior wall of 52); and
the O-ring is disposed in the circular recess.

Allowable Subject Matter
Claims 4-9, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-14 are allowed.
	References of record do not teach the plurality of spokes that extend upward from the bottom of the circular recess of the O–ring holder, or plurality of O-rings wherein each ring is inserted into a respective vertical slot. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 

Annotated Figure

    PNG
    media_image1.png
    672
    202
    media_image1.png
    Greyscale

Le US 20140373580 Annotated Figure


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 & 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New reference Le is applied to the rejection in light of Applicant’s amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to fastening systems.
Related but not relied upon art: 
Jackson, JR et al. US 20040056488: Does not teach plurality of spokes or multiple vertical slots for multiple O-rings. 
De Lima US 20100308606: Does not teach a pin. 
Burmesch US 20100043508: Does not teach plurality of spokes.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675